Citation Nr: 1044039	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-09 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
right knee anterior cruciate ligament tear post reconstruction.

2.  Entitlement to an initial compensable rating for scars of the 
right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel




INTRODUCTION

The Veteran served on active duty from November 1999 to November 
2003.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In March 2010, the Veteran filed additional claims for 
entitlement to service connection for nerve damage of the right 
knee and additional knee scars.  The Veteran also filed a claim 
for entitlement to a temporary 100 percent rating under 38 C.F.R. 
§ 4.30 ("Paragraph 30") on account of right knee surgery 
requiring convalescence.  These issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that further development is necessary before a 
final decision can be rendered with respect to the claims on 
appeal.  Initially, the Board notes that a considerable amount of 
medical evidence has been added to the record since the RO last 
adjudicated the claims in the April 2007 supplemental statement 
of the case (SSOC).  This evidence was not accompanied by a 
waiver of initial AOJ adjudication and the Veteran has a right to 
have the evidence considered by the AOJ.  38 C.F.R. § 20.1304(c) 
(2010).  The claims must therefore be remanded for AOJ 
adjudication for consideration of the additional evidence. 

The Board also finds that the Veteran should be provided a VA 
examination to determine the current symptomatology and severity 
of his right knee disability and scars.  The Veteran's most 
recent VA examination was conducted in May 2006, more than four 
years ago, and the evidence added to the record since includes 
private and VA treatment records establishing that the Veteran 
incurred an additional injury to his right knee in January 2008.  
A January 2008 MRI indicated a torn cruciate ligament, and the 
Veteran underwent ligament reconstruction surgery in March 2008.  
The Veteran's private orthopedist also opined in February 2008 
that the January 2008 injury was an exacerbation of the Veteran's 
pre-existing (and service-connected) knee condition.  The Veteran 
is entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).  A VA examination of the 
right knee is therefore necessary to determine the current 
severity of the service-connected right anterior cruciate 
ligament tear.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic 
examination to determine the current severity of 
his service-connected right knee disability.  The 
claims folder, including the medical evidence 
submitted by the Veteran in March 2010, 
should be made available to and reviewed by the 
examiner, and the examiner should note such review 
in the report.

a)  All indicated tests and studies should be 
performed, including range of motion studies in 
degrees.  

b)  The examiner should determine whether the 
right knee disability is manifested by weakened 
movement, excess fatigability, or incoordination.  
Such inquiry should not be limited to muscles or 
nerves. These determinations should be expressed 
in terms of the additional range-of-motion loss 
due to any weakened movement, excess fatigability, 
pain, flare-ups or incoordination, expressed in 
degrees, if possible.

c)  The examiner should provide an opinion 
concerning the degree of severity (whether 
mild, moderate, or severe) of any instability 
or subluxation of the knee.  The examiner 
should also determine if the knee locks and if so 
the frequency of the locking.  

d)  The examiner should identify any nerve 
impairment associated with the Veteran's right 
knee disability. 

e)  The examiner should also examine the Veteran's 
right knee scars.  For each scar, the examiner 
should state the size of the scar, whether it is 
superficial (not associated with underlying tissue 
damage), whether it is unstable or painful, and 
whether it has resulted in any limitation of 
function of the right knee. 

2.  If the benefits sought on appeal are not fully 
granted, the RO should readjudicate the claims 
with consideration of all the evidence of record, 
including that added to the record in March 2010, 
and issue a SSOC before the case is returned to 
the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



